DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Cummings on 05/06/2022.
The application has been amended as follows: 
Claim 1
A method for producing butadiene, the method comprising performing an oxidative dehydrogenation reaction step by introducing a reactant comprising butene, oxygen, nitrogen, and steam into a reactor which is filled with a catalyst,
wherein during a first start-up of the oxidative dehydrogenation reaction:
(1) [[the]] oxygen and [[the]] nitrogen are first simultaneously introduced into the reactor, and then [[the]] steam is introduced into the reactor, and then [[the]] butene is finally introduced into the reactor; or
(2) [[the]] nitrogen and [[the]] steam are first simultaneously introduced into the reactor, then [[the]] oxygen and [[the]] butene are simultaneously introduced into the reactor; or
(3) steam and oxygen are first simultaneously introduced into the reactor, then nitrogen is introduced into the reactor, and then butene is finally introduced into the reactor;
wherein when at least a part of the reactant comprising butene, oxygen, nitrogen, and steam is stopped from being supplied, the oxidative dehydrogenation reaction is stopped and a purge process is performed by introducing one or more of air and steam into the reactor where the temperature during the oxidative dehydrogenation reaction is maintained at the time of the purge process. 

Claim 4
The method of claim 1, wherein the steam is wastewater distillation steam recycled from a product obtained from the oxidative dehydrogenation reaction, and 
the wastewater distillation steam is introduced into the reactor simultaneously with
oxygen in step (3) during the first start-up.

Claim 5: Canceled.

Claim 6
The method of claim [[5]]1, wherein the steam to be introduced into the reactor during the purge process is wastewater distillation steam recycled from [[the]] a product obtained from the oxidative dehydrogenation reaction, and
the wastewater distillation steam is introduced into the reactor simultaneously with oxygen during the purge process.

Claim 7: Canceled.

Claim 8
The method of claim [[5]]1, wherein during a restart of the oxidative dehydrogenation reaction after the purge process is completed, the reactant comprising butene, oxygen, nitrogen, and steam is introduced into the reactor in the same manner as during the first start-up.

Claim 9
The method of claim [[5]]1, wherein the oxidative dehydrogenation reaction is performed at a temperature of 250°C to 500°C, and 
when the oxygen in the reactant comprising the butene, the oxygen, the nitrogen, and the steam is stopped from being supplied to the reactor, the method comprises cooling the temperature of the reactor to 300°C or less prior to the purge process.

Claim 10
The method of claim 1, wherein the oxidative dehydrogenation reaction process is performed using two reactors including a first reactor and a second reactor connected in series, and 
the reactant comprising [[the]] butene, [[the]] oxygen, [[the]] nitrogen, and [[the]] steam is introduced into the first reactor.

Claim 11
The method of claim 10, wherein the butene comprises a C4 mixture, and the C4 mixture and [[the]] oxygen are introduced into the first reactor at a molar ratio of the C4 mixture: [[the]] oxygen of 1 : 0.4 to 1.0.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed method for producing butadiene, wherein (i) the method comprises performing an oxidative dehydrogenation reaction by introducing a reactant comprising butene, oxygen, nitrogen, and steam into a reactor containing a catalyst in a particular sequence, and (ii) when at least a part of the reactant comprising butene, oxygen, nitrogen, and steam is stopped from being supplied, the oxidative dehydrogenation reaction is stopped and a purge process is performed by introducing one or more of air and steam into the reactor where the temperature during the oxidative dehydrogenation reaction is maintained at the time of the purge process. The instant specification shows that the operation of an oxidative dehydrogenation reaction and a purge process in accordance with claim 1 allows for subsequent runs (continuation of dehydrogenation) without deterioration in activity of the catalyst, in terms of butene conversion and selectivity of butadiene (Spec., pg. 15-20; see Examples 1-4 and Comparative Examples 1-3). The instant specification also notes that its process makes it possible to reduce the energy and time cost consumption such as a temperature increasing process of a reactor and to quickly recover the emergency situation (e.g. when a part of the reactants is stopped from being supplied) to a normal operation state (Spec., pg. 20).
Lee (US Pub. 2016/0289145), applied in the previous Office Action, is considered the closest prior art to the claimed invention. Lee discloses a method for producing butadiene by introducing a raw material comprising butene, oxygen, nitrogen, and steam into a reactor filled with a catalyst ([0021]; [0041]). However, Lee fails to teach or suggest introducing the reactant materials in the order as specified in the instant claims, or having a purge process operating at the temperature as the reaction temperature with air and/or steam. 
Grune (US Pub. 2014/00163290), applied in the previous Office Action, teaches a process for regenerating an oxidative dehydrogenation catalyst with air at a temperature of 220-490 °C ([0011], [0015], [0090]). However, Gruen fails to teach that the dehydrogenation is operated by introducing butene, oxygen, nitrogen, and steam in one of the sequences recited in claim 1, nor does it teach or suggest that the regeneration is operated at the same temperature as the oxidative dehydrogenation reaction. Therefore, the teachings in Lee and Grune do not provide sufficient suggestion or guidance that would have reasonably motivated one skilled in the art to operate an oxidative dehydrogenation and a purge process in the manner as claim 1, and the advantages present in the instant invention would not have been achieved without reliance on the instant disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772